Citation Nr: 0628274	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
back strain.

4.  Entitlement to an increased (compensable) rating for 
epidermophytosis.

5.  Entitlement to a 10 percent rating on the basis of 
multiple, noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in 
January 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denying the 
veteran's application to reopen claims for service 
connection for residuals of a back strain, a stomach 
disorder, and headaches; his original claims for service 
for service connection for bilateral foot and leg 
disabilities and a neuropsychiatric disorder; his claim 
for an increased (compensable) rating for 
epidermophytosis; and an implicit claim of entitlement to 
a 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities.  Prior to his submission 
of a substantive appeal as to the foregoing matters, the 
veteran by April 2002 correspondence withdrew his original 
claims or claims to reopen for service connection for 
headaches, as well as stomach and neuropsychiatric 
disorders.  

In addition to a prior RO hearing, the veteran was 
afforded a hearing before the Board, sitting at the RO, in 
May 2006.  At such hearing, the veteran submitted 
additional documentary evidence with a waiver of initial 
RO review of such evidence.  Transcripts of the hearings 
afforded the veteran are of record.  

The issues involving the veteran's reopened claim for 
service connection for residuals of a back strain, as well 
as his claims for service connection for bilateral foot 
and leg disorders, and his claim for a compensable rating 
for epidermophytosis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a back strain has 
been denied on two prior occasions, the most recent of 
which was effectuated by the RO through rating action of 
December 1993; following notice to the veteran of the 
denial action in the same month, no timely appeal was 
received by the RO.  

2.  Since entry of the December 1993 decision, denying 
service connection for residuals of a back strain, 
evidence has been submitted which was not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matters under 
consideration, and which is neither cumulative nor 
redundant, and is so significant that it must be 
considered in order to decide fairly the merits of the 
claim. 


CONCLUSION OF LAW

A rating decision of the RO entered in December 1993, 
denying service connection for residuals of a back strain, 
is final; since entry of that rating determination, new 
and material evidence has been received with which to 
reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.104 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), became law in November 2000.  
To implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Kent v. Nicholson, 20 Vet.App. 1 (2006) (VCAA requirements 
in terms of claims to reopen); and Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006) (VCAA requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim).  
However, as the disposition herein reached is favorable to 
the veteran to the extent indicated, the need to discuss 
VA's efforts to comply with the VCAA and its implementing 
regulations and jurisprudence is obviated.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  Section 
7105(c), title 38, United States Code, provides that a 
final decision that is not appealed "will not thereafter 
be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title."

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  This definition was 
subsequently modified, but the modification is applicable 
only to claims filed on or after August 29, 2001, and is 
not for application in this instance.  See 66 Fed. Reg. 
45620 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where a veteran served 90 days or more 
during a period of war, and a chronic disease, such as 
arthritis, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Entitlement to service connection for residuals of a back 
strain has been denied by VA on two prior occasions, the 
most recent determination of which was entered in December 
1993 by the RO.  In the latter decision, the RO concluded 
that new and material evidence had not been received to 
show the onset of the veteran's claimed back strain in 
service.  Notice of the denial and of his appellate rights 
was provided to the veteran by December 1993 
correspondence, following which no appeal was initiated, 
thereby rendering the December 1993 action final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The veteran's current application to reopen a claim for 
service connection for residuals of a back strain was 
received by the RO in July 1999.  Given the finality of 
the December 1993 action, as set forth above, the question 
at this juncture is whether new and material evidence has 
been received to reopen the appellant's previously denied 
claim.  This ordinarily would necessitate a review of the 
evidence submitted prior to and subsequent to the most 
recent, final denial.  

In this instance, however, comparison of the evidence 
presented before and after the December 1993 decision is 
unnecessary.  This is so, based on the submission of 
medical reports from a private attending orthopedic 
surgeon in March 2002 and July 2003, wherein a direct 
causal relationship was noted to be present between the 
veteran's back strain and his period of military service, 
inclusive of back trauma sustained in various parachute 
jumps.  

This evidence was not previously submitted to agency 
decision makers and it bears directly and substantially 
upon the specific matter under consideration.  It is 
neither cumulative nor redundant, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  Inasmuch as this evidence 
is thus found to be new and material, the underlying claim 
is deemed to be reopened.  To that extent alone, the 
benefit sought on appeal is granted and the reopened claim 
is addressed further in the Remand portion of this 
decision below.  


ORDER

New and material evidence has been received to reopen the 
veteran's previously denied claim of entitlement to 
service connection for residuals of a back strain.  


REMAND

Further development, including medical input from a VA 
physician, regarding the veteran's reopened claim of 
entitlement to service connection for residuals of a back 
strain is needed, prior to the Board's entry of a final 
decision on the merits of such claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

With respect to the other issues developed and certified 
for the Board's review, it is noted that the veteran 
submitted to VA in May 2004 a copy of a March 2004 
decision, wherein an Administrative Law Judge of the 
Social Security Administration found him entitled to 
disability benefits on the basis of several severe 
impairments.  Attached thereto were two pages listing 21 
medical or other exhibits considered in reaching the noted 
decision and there is no indication that VA has made any 
attempt to date in order to obtain copies of the records 
in question, contrary to the VA's duty to assist the 
veteran in obtaining Federal records.  See 38 C.F.R. 
§ 3.159(c); see also Voerth v. West, 13 Vet.App. 117, 121 
(1999); Murincsak v. Derwinski, 2 Vet.App.  363 (1992).  

In addition, complete VCAA notice, inclusive of that 
pertaining to Dingess/Hartman, was not furnished to the 
veteran until April 2006.  At that time, in an attachment 
to April 2006 correspondence advising him of the date and 
time of his scheduled Board hearing, he was provided 
notice of the assignment of disability ratings and 
effective dates were his claims for service connection to 
be granted.  This was not followed by any readjudication 
of the claims in question or issuance of a supplemental 
statement of the case.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  

Accordingly, this portion of the veteran's appeal is 
REMANDED for the following actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 (West 2002) 
and 38 C.F.R. § 3.159, the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his claims for service connection for 
bilateral leg and foot disorders, his 
reopened claim for service connection 
for residuals of a back strain, his 
claim for a compensable evaluation for 
epidermophytosis, and the implicit 
claim for a 10 percent evaluation for 
multiple, noncompensable service-
connected disabilities.  The veteran 
must also be notified of what portion 
of that evidence VA will secure, and 
what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
provides sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded. 

2.  All records of VA medical treatment 
not already on file compiled at VA 
facilities, which pertain to the 
veteran's bilateral foot and leg 
disorders, back strain, and 
epidermophytosis must be obtained for 
inclusion in his claims folder.  

3.  All medical and administrative 
records compiled and/or utilized by the 
Social Security Administration in 
connection with the veteran's 
application for and receipt of 
disability benefits from that agency 
must be obtained for inclusion in the 
claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA orthopedic examination 
for the purpose of ascertaining the 
nature and approximate onset date or 
etiology of his claimed back strain.  
The claims folder must be made 
available to and reviewed by the 
examiner for use in the study of this 
case.  Following a review of the 
relevant medical and X-ray evidence in 
the claims file, the clinical 
evaluation and any tests that are 
deemed necessary, the examiner is 
requested to provide an opinion and 
supporting rationale as to the 
following:  

Is it at least as likely as 
not (50 percent or greater 
probability) that any 
currently existing back 
disorder, including a back 
strain, had its onset during 
the veteran's period of 
active duty from November 
1964 to November 1966, or is 
otherwise related to any 
incident of service, to 
include multiple parachute 
jumps?  

The physician is advised that 
the term "as likely as not" 
does not mean within the 
realm of possibility.  
Rather, it means that the 
weight of medical evidence 
both for and against a 
conclusion is so evenly 
divided that it is medically 
sound to find in favor of 
causation as to find against 
causation.  More likely and 
as likely support the 
contended causal 
relationship; less likely 
weighs against the claim.

The examiner is also 
requested to provide a 
rationale for any opinion 
expressed.  If the clinician 
cannot provide the above 
requested opinion without 
resort to speculation, it 
must be so stated.  

5.  Lastly, the veteran's reopened 
claim for entitlement to service 
connection for residuals of a back 
strain, his original claims for service 
connection for bilateral leg and foot 
disorders, and his claims for an 
increased (compensable) rating for 
epidermophytosis and, if necessary, a 
10 percent evaluation for multiple, 
nonservice-connected disabilities, must 
be readjudicated on the basis of all of 
the evidence of record and all 
governing legal authority.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, 
which must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.






The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary development and to preserve 
the veteran's due process rights.  No inference should be 
drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


